Citation Nr: 1041289	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1952 to June 1954.  He 
died in March 2006; the appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The Veteran died in March 2006 from adenoid cystic cancer of 
the parotid gland.

2.  During the Veteran's lifetime, service connection was 
established for tonsillitis and Behcet's syndrome, both rated as 
noncompensable at the time of the Veteran's death.

3.  The adenoid cystic cancer of the parotid gland was not 
present during active service or manifested within one year of 
discharge from active service, and the disorder was not 
etiologically related to the Veteran's active service or service-
connected disabilities.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the 
Veteran's death and DIC.  The Board will initially discuss 
certain preliminary matters and will then address the pertinent 
law and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The timing requirement enunciated 
in Pelegrini applies equally to the effective-date element of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, in the context of a claim for service connection for cause 
of death, 38 U.S.C.A. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In October 2007, the RO sent the appellant VCAA notice advising 
her of the elements to establish entitlement to DIC benefits.  
The notice described the respective duties of VA and the claimant 
in obtaining evidence.  Although this letter did not specifically 
inform the claimant that service connection was in effect for 
tonsillitis and Behcet's syndrome at the time of the Veteran's 
death, it is clear that the appellant's representative is aware 
of the disabilities for which service connection was in effect 
and of the disease that caused the Veteran's death and that 
service connection was not in effect for that disease at the time 
of the Veteran's death.  Moreover, in the statement of the case, 
the RO identified the condition causing the Veteran's death and 
pointed out that service connection was not in effect for this 
condition.  

Although the October 2007 letter was sent after the initial 
adjudication of the claim and the appellant has not been provided 
notice with respect to the effective-date element of the claim, 
the Board finds there is no prejudice to the appellant in 
proceeding at this point with issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's claim.  
There is no indication in the record or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to that 
element of the claim is no more than harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service treatment records (STRs) and service personnel records 
(SPRs) are associated with the file.  The certificate of death 
and post-service treatment records are also of record.  Neither 
the appellant nor her representative has identified any 
additional outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

The Board acknowledges that no VA medical opinion addressing 
whether the cause of the Veteran's death was related to service 
has been obtained.  In addition, the Board has considered the 
representative's argument that an expert medical opinion should 
be obtained.  The Board has determined that VA is not obliged to 
obtain a medical opinion because there is no competent evidence 
suggesting that the Veteran's fatal adenoid cystic cancer of the 
parotid gland was related to service.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.328, 20.901 (2009); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

According to the certificate of death the Veteran died in March 
2006 from adenoid cystic cancer of the parotid gland, which had 
its onset approximately one year prior to the Veteran's death.  
No other significant conditions are listed as having contributed 
to the Veteran's death.  

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for adenoid cystic cancer 
of the parotid gland.  

The Veteran's service treatment records (STRs) show numerous 
reports of extensive, exudative (oozing) lesions in the mouth.  
He was diagnosed with erythema mulitforme and was treated with 
antibiotics and cortisone.  No treatment for or diagnosis of 
cancer of any form was noted.

The earliest medical evidence of the fatal cancer consists of VA 
medical center (VAMC) records showing that cancer of left parotid 
gland was diagnosed in June 2005.  The Veteran underwent a left 
total parotidectomy with facial nerve dissection and was 
discharged to his home. 

VAMC records in March 2006 show a diagnosis of metastatic adenoid 
cystic cancer (CA) of left parotid.  The Veteran elected to 
pursue comfort care measures and was set up with and discharged 
to home hospice.

On review of the evidence above, the Board finds there is no 
competent evidence of a relationship between the Veteran's active 
service and the development of adenoid cystic cancer of the 
parotid gland, decades after his discharge from service.  

There is no medical evidence of treatment for or diagnosis of any 
form of cancer to include adenoid cystic cancer of the parotid 
gland in service.  In addition, there is no competent evidence 
the Veteran manifested adenoid cystic cancer of the parotid gland 
within one year from his discharge from military service.  The 
Veteran's first report of adenoid cystic cancer of the parotid 
gland was in 2005, over fifty years after his discharge from the 
military.  Finally, there is no competent evidence showing that 
the Veteran's cause of death was related to his military service.   

VA must also consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the Board 
has carefully considered the lay evidence presented by the 
appellant in the form of correspondence to VA in which it was 
generally asserted that the Veteran's military service caused his 
death.  In addition, in a brief submitted in September 2010, the 
appellant's representative argues that the Veteran's fatal cancer 
was related to his service-connected Behcet's syndrome because 
both the syndrome and cause of death affected his oral cavity.  
While the Board is sympathetic to the appellant's claim and has 
considered the argument presented by her representative, neither 
the appellant nor her representative is competent to render an 
opinion requiring medical expertise.  See Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 
1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu, 2 Vet. App. 492.

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  In 
this case, the certificate of death does not indicate that the 
parotid gland cancer was related to the service-connected 
Behcet's syndrome or any incident of service, and there is no 
other competent evidence of a connection between the cause of the 
Veteran's death and his active service or a service-connected 
disability.

Therefore, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  In so concluding, the Board in 
no way intends to minimize the Veteran's sacrifices for his 
country, which are deserving of the highest respect.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than based on equity.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


